                                           Case 4:20-cv-08607-YGR Document 39 Filed 07/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       KIMBERLY EMERSON,                               Case No. 20-cv-08607-YGR (AGT)
                                                        Plaintiff,
                                   8
                                                 v.                                        DISCOVERY ORDER
                                   9
                                                                                           Re: Dkt. No. 38
                                           IRON MOUNTAIN INFORMATION
                                  10       MANAGEMENT SERVICES, INC., et al.,
                                  11                    Defendants.

                                  12           The Court agrees with the points made by Emerson (dkt. 38 at 4–5), with one exception,1
Northern District of California
 United States District Court




                                  13   and so denies Iron Mountain’s motion to quash Emerson’s subpoena to non-party Karen Camp.
                                  14           Camp may raise her own objections to the subpoena at the appropriate time. For example,
                                  15   if she believes that her testimony on certain topics will breach her contractual obligations to Iron
                                  16   Mountain, she may make that objection during her deposition. Iron Mountain may not make
                                  17   objections on Camp’s behalf. Camp is a non-party and no longer is affiliated with Iron Mountain.
                                  18           As counsel for Iron Mountain are unavailable to attend Camp’s deposition on the date set by
                                  19   Emerson, July 29, 2021, counsel must provide Emerson and Camp with three dates on which they
                                  20   are available within the next three weeks. Unless leave is granted, Camp’s deposition must take
                                  21   place by August 17, 2021.
                                  22           IT IS SO ORDERED.
                                  23   Dated: July 27, 2021
                                  24

                                  25
                                                                                                   ALEX G. TSE
                                  26                                                               United States Magistrate Judge
                                  27
                                       1
                                  28     The Court need not (and does not) currently consider whether any agreements between Camp and
                                       Iron Mountain include terms that are “retaliatory and in violation of public policy.” (Id. at 4.)
